.
                             Fourth Court of Appeals
                                    San Antonio, Texas

                                          JUDGMENT

                                       No. 04-19-00218-CV

                             IN THE INTEREST OF R.M., a Child

                   From the 288th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018PA01262
                      Honorable Charles E. Montemayor, Judge Presiding

        BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE RIOS

        In accordance with this court’s opinion of this date, the trial court’s judgment is
REVERSED as it pertains to the termination of Tiffany’s parental rights, and the cause is
REMANDED for a new trial. The trial court’s order appointing the Texas Department of Family
and Protective Services as managing conservator of R.M. is AFFIRMED. It is ORDERED that no
costs shall be assessed against appellant in relation to this appeal because she qualifies as indigent
under TEX. R. APP. P. 20.

       SIGNED August 7, 2019.


                                                  _____________________________
                                                  Sandee Bryan Marion, Chief Justice